DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: “the soul” (paragraph [0026] line 2) appears to be a typographical error and should be corrected to be “a core”.  Appropriate correction is required.

Information Disclosure Statement
3.	The information disclosure statement filed 01/22/2020 has been considered, but the reference Foreign Document Number 102012012968 appears to be incorrect and has been lined/striked through as not having considered.  
	Note that the examiner has considered and cited reference DE-102012012986 in form PTO-892.  
Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature(s) “a transition between the gradually increasing regions of the core is formed without edges” (claim 6) and “the cutting edge region has exactly three cutting edges or exactly four cutting edges” (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites “the cutting edge region” (line 4 and line 6) which lacks sufficient antecedent basis.  Note that the claim defines antecedent bases for “a cutting region” and “cutting edges” (line 3).  
Claim 1 recites “at least one region of the core of the cutting edge region increases toward the shaft region” (lines 6-7) which is unclear as to which dimension (e.g. diameter, length, conicity, etc.) of the at least one region of the core is increasing.  It is also unclear as to from where the at least region… is increasing. 
Claim 2 recites “the core increases” which is unclear as to which dimension (e.g. diameter, length, conicity, etc.) of the core is increasing.
Claim 2 recites “a constant second slope”, which is unclear whether this is the same or different from “a second slope” previously defined in claim 1. 
 Claim 3 recites “the core increases” which is unclear as to which dimension (e.g. diameter, length, conicity, etc.) of the core is increasing.
Claim 3 recites “a degressive second slope”, which is unclear whether this is the same or different from “a second slope” previously defined in claim 1. 
Claim 4 recites “the core gradually increases” which is unclear as to which dimension (e.g. diameter, length, conicity, etc.) of the core is gradually increasing. 
Claim 5 recites “the slope of the first conical region with the second angle” which lacks antecedent bases in the claim(s).  Note that claims 1-5 do not previously define “a slope” for the first conical region. 
Claim 5 recites “the core has a first conical region and a second conical region” which is unclear whether such recited “first conical region” and “second conical region” are the same as, different from, and/or part of “at least one region of the core” previously defined in the base claim 1. 
Claim 6 recites “the gradually increasing regions” which lacks antecedent bases.  
Claim 7 recites “the slope of the core” which lacks antecedent basis.  It is unclear whether such slope of the core is the same as, different from, and/or part of, “a second slope” and/or “a degressive second slope” previously defined in the base claims 1 and 3, respectively.    
Claim 8 recites ranges “0.1° ≤ α ≤ 2°” and “0.5° ≤ α ≤ 1.1°” which are invalid and indefinite because it is unclear what is α. 
Claim 8 recites the phrase “especially” (line 2 and line 4) which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Claim 8 appears to recite the broad recitation “in a range of 0.1° ≤ α ≤ 2°” (line 2), and the claim also recites “especially in a range of 0.5° ≤ α ≤ 1.1°” (lines 2-3) which is the narrower statement of the range/limitation.
Claim 8 also appears to recite the broad recitation “less than 0.5°” (lines 3-4), and the claim also recites “especially less than 0.2°” (line 4) which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower 
Claim 8 recites “the slope of the core” which lacks antecedent basis.  It is unclear whether such “slope of the core” is the same as, different from, and/or part of “the second slope” of the at least one region of the core previously defined in claim 1.  
Claim 9 recites “the cutting edge region” which lacks sufficient antecedent basis.  Note that the base claim 1 defines antecedent bases for “a cutting region” (claim 1 line 3). 
Claim 10 recites “chip flutes… the flute depth of, which continuously increases…” and “a width of the chip flutes continuously increases”.  It is unclear whether the chip flutes each having a flute depth and/or a width which are continuously increasing within the same flute depth and/or width or a flute depth and/or width of a chip flute in the tip increases compared to a flute depth and/or width of a chip flute in the shaft region. 

All other dependent claims are rejected herein based on dependency of the base claim(s) rejected herein. The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 102 
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



8.	Claims 1-2, 4, and 10, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arpaio et al. (4,934,934).  
	Regarding claim 1, Arpaio et al. discloses a dental root canal instrument 110A (Fig. 1) comprising: a shaft region 18, a cutting region 114 having cutting edges 130A, 130B, 130C, and a core 150 (Figs. 10-11; asbstract).  
Arpaio et al. discloses an envelope curve 124 of the cutting edges 130 of the cutting region 114 conically expands from a tip 116 towards the shaft region 18 with a first slope at a first angle (Fig. 10; column 2 lines 33-37).  
At least one region of the core 150 of the cutting edge region increases towards the shaft region with a second slope at a second angle, the second angle being smaller than the first angle/taper of envelop 124 (“For example, a No. 60 file or reamer can be made to have the flexibility of a No. 40 file or reamer by adjusting the depth of the flutes so that the core approximates that of the smaller sized instrument” column 5 lines 36-45).  Fig. 10 clearly shows the periphery/envelope 124 of the cutting region and the core 150 both being conically expanding from tip 116 toward shaft 18; the core 150 is tapering at a smaller angle than the periphery/envelop 124 as evidenced by the flute 120 being deeper (Figs. 10-11). 
As to claim 2, Arpaio et al. discloses the core 150 increases from the tip 116 towards the shaft region 18 with a constant second slope (Fig. 10).  
As to claim 4, the core 150 gradually increases from the tip 116 towards the shaft region 18 (Fig. 10).  
.    

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Arpaio et al. 
	Arpaio et al. discloses the invention substantially as claimed according to claim 1 as detailed above, but fails to explicitly disclose the ranges of the angles of the slopes of the periphery/envelope curve and of the core as recited in claim 8.  Nonetheless, note that Arpaio et al. discloses “the included angle between the taper of the working surface of the instrument and the line of the roots of the flutes is from about 1°. to 5°. However, it can be varied outside of these limits to obtain special flexibilities or debris carrying capacity” (column 5 lines 46-56), indicating that such angles are of optimizable variables.  Therefore, such claimed ranges would have been obvious to one having ordinary skill in art at the time the invention was made since it has been held that discovering an optimum or workable ranges is well within the skill of an artisan via See MPEP §§ 2144.05.

11.	Claims 3, 5-7, and 9, are rejected under 35 U.S.C. 103 as being unpatentable over Arpaio et al. in view of Maillefer et al. (5,658,145). 
	Arpaio et al. discloses the invention substantially as claimed according to claim 1 as detailed above.  As to claims 3 and 5, Arpaio et al. fails to disclose the core increases with a degressive second slope.  Maillefer discloses an endodontic instrument (Fig. 1) having a core 1a with a degressive slope (Fig. 2).  Note that the slope 1a at region D3-D9 decreases towards region D19-D16.  That is, the conical region 1a at region D9-D16 has a slope with a third angle that is smaller than the second angle of the slope of conical region 1a at region D3-D9 (Fig. 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Arpaio et al. by including such degressive slope of the core in order to “permits a progressive working, to be effected… broadening or widening a specifica portion of the radicular canal…” (column 3 lines 40-45) allowing for a safer and more efficient method (column 2 lines 2-5) as explicitly taught by Maillefer.  
	As to claims 6, Maillefer discloses the transition/end guidance part having no cutting edges (abstract).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Arpaio et al. to not form cutting edges at the transition/end guidance part as taught by Maillefer in order provide guidance only.  
As to claim 7, Arpaio et al. and Maillefer are silent to the slope of the core decreasing by at least 75%.  Nonetheless, note that Maillefer discloses “the conicity of the rear part being variable from 4.5% to almost 6%” (column 4 lines 22-25), indicating that such slope decrease is of optimizable variables.  Therefore, such claimed range(s) would have been obvious to one having ordinary skill in art at the time the invention was made since it has been held that discovering an optimum or workable ranges is well within the skill of an artisan via routine experimentation in order to improve upon what is already generally known. See MPEP §§ 2144.05.
	As to claim 9, Arpaio et al. and Maillefer are silent to the instrument having exactly two, three or four cutting edges.  Nonetheless, note that Maillefer discloses “the number of the cutting grooves can be greater than two” (column 2 lines 64-65).  Therefore, such claimed numbers of cutting edges would have been obvious to one having ordinary skill in art at the time the invention was made since it has been held that discovering an optimum or workable ranges and/or plurality of elements are well within the skill of an artisan via routine experimentation in order to improve upon what is already generally known. See MPEP §§ 2144.05.
	 
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002. The examiner can normally be reached Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hao D Mai/Examiner, Art Unit 3772